COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 ROBERTS’ TRANSPORTATION, INC.                                 No. 08-10-00181-CV
 D/B/A WEST TEXAS EXPRESS,                      §
                                                                     Appeal from the
                  Appellant,                    §
                                                            County Court at Law No. 3
 v.                                             §
                                                             of El Paso County, Texas
                                                §
 RICHARD MYRON MOTT,                                             (TC# 2008-3589)
                                                §
                  Appellee.


                                MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion for voluntary dismissal of this appeal.

See TEX .R.APP .P. 42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs of

appeal are assessed against Appellant. See TEX .R.APP .P. 42.1(d).



April 13, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.